DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1601130.6, filed on 01/21/2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0097024 A1 (i.e. Hauvaldstad) in view of US Publication 2017/0044647 A1 (i.e. Olsen et al.).

In regards to claim 1, Haugvalstad discloses: A rotary cutting tool (as shown in at least figures 16-19) for incorporation into a drill string to enlarge a conduit underground (at least abstract and paragraphs [0011-0014, 0069-0071] introduces “…the hole opener 1500 generally comprises connections 1534, 1536 (e.g., threaded connections) so that the hole opener 1500 may be coupled to adjacent drilling tools that comprise, for example, a drillstring and/or bottom hole assembly (BHA) (not shown)”; “…the blades 1502 shown in FIG. 16 are spiral blades and are generally positioned at substantially equal angular intervals about the perimeter of the tool body so that the hole opener 1500 can enlarge the borehole diameter in operation”), the rotary cutting tool comprising: 
(of at least 500) having a longitudinal axis extending between upper and lower ends with connectors (at least 512, 514, as shown in at least figures 18-19) at the upper and lower ends for attaching to the drill string (at least paragraph [0076] introduces “…tool body 510 includes upper 514 and lower 512 connection portions for connecting the tool 500 into a drilling assembly”); and 
	a plurality of cutter assemblies (comprising at least 700, 1506, 1710) attached to the tool body at positions distributed azimuthally around the longitudinal axis (as shown in at least figures 16-19); 
	wherein: 
	each cutter assembly includes a support structure (at least 520, 1502, 1711) supporting a plurality of cutters with exposed hard cutting surfaces providing the cutters' leading surfaces in a direction of rotation of the tool (at least paragraph [0069-0071] introduces “…For such cutting element placement, the blade's formation-facing surface 1516 would engage the bottom hole (or hole sidewall) in a position between the cutting elements 1506. Thus, the depth of cut features of the present disclosure may be used on such a blade formation-facing surface 1516 to limit the effective depth of cut of cutting elements 1506”); 
	the support structure has at least one surface (of at least 520, 1502, 1711) positionable to contact the conduit wall (at least abstract introduces “…A downhole cutting tool for drilling a borehole in an earthen formation may include a tool body having a tool axis and a direction of rotation about the tool axis”).
	However, Haugvalstad appears to be silent in regards to: the support structure comprises a body of a plurality of layers of particulate material infiltrated with a metal binder, a first layer of the plurality of layers comprising material having a Knoop hardness of at least 1000, and a second layer of the plurality of layers comprising material having a Knoop hardness of less than 1000.
	Nonetheless, Olsen discloses: the support structure (at least 302) comprises a body of a plurality of layers (at least 302a, 302b, 302c) of particulate material infiltrated with a metal binder (at least abstract and paragraphs [0025-0035] introduces “…Examples of suitable binder materials 232 used to infiltrate the reinforcing particles 222 and the refractory metal component 224 include, but are not limited to, copper, nickel, cobalt, iron, aluminum, molybdenum, chromium, manganese, tin, zinc, lead, silicon, tungsten, boron, phosphorous, gold, silver, palladium, indium, any mixture thereof, any alloy thereof, and any combination thereof”), a first layer of the plurality of layers (at least 302a, 302b, 302c) comprising material having hardness, and a second layer of the plurality of layers (at least 302a, 302b, 302c) comprising material having hardness (at least abstract introduces “…A metal matrix composite tool that includes a hard composite portion comprising a reinforcement material infiltrated with a binder material, wherein the reinforcement material comprises a refractory metal component dispersed with reinforcing particles, wherein a surface roughness of the reinforcing particles is at least two times greater than the refractory metal component…”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad to include the teachings of Olsen, by modifying the support structure of the rotary cutting tool taught by Haugvalstad to (at least paragraph [0003]).
	Furthermore, Haugvalstad in view of Olsen appears to be silent in regards to: a first layer of the plurality of layers comprising material having a Knoop hardness of at least 1000, and a second layer of the plurality of layers comprising material having a Knoop hardness of less than 1000.
Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include for the first layer of the plurality of layers to comprise material having a Knoop hardness of at least 1000, and the second layer of the plurality of layers to comprise material having a Knoop hardness of less than 1000 to allow for withstanding high temperature, high pressure downhole environments during wellbore operation(s) to prevent at least malfunctioning and loss of time.

In regards to claim 2, Olsen discloses: wherein the first layer (of at least 302a, 302b, 302c) of the plurality of layers is at the surface positionable to contact the conduit wall (at least paragraph [0019] introduces “…The MMC tool 100 is generally depicted in FIG. 1 as a fixed-cutter drill bit that may be used in the oil and gas industry to drill wellbores”) and includes the material having hardness at a greater concentration than in a third layer between the first layer and the second layer (at least paragraph [0060-0062] introduces “…In some embodiments, the concentration change of the refractory metal component 224 in the hard composite portion 302 may be gradual. In other embodiments, however, the concentration change may be more distinct and thereby resemble layering or localization”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: 
includes the material having a Knoop hardness of at least 1000 at a greater concentration than in a third layer between the first layer and the second layer.
Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include for the material to have a Knoop hardness of at least 1000 at a greater concentration than in a third layer between the first layer and the second layer to allow for withstanding high temperature, high pressure downhole environments during wellbore operation(s) to prevent at least malfunctioning and loss of time.

In regards to claim 3, Olsen discloses: wherein the at least one surface positionable to contact the conduit wall is positionable to face radially outwardly and to align with a radial extremity of an exposed part of at least one cutter (of at least 700, 1506, 1710), the outward-facing surface contacts the conduit wall after the cutter (at least paragraph [0077] introduces “…Pads 522 and 524 located axially above blades 524 may provide gauge protection as the underreaming progresses, and may also provide some additional depth of cut limitation”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: so that the cutter does not project outwardly beyond the outward-facing surface.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed device would perform equally well shaped as disclosed.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen so that the cutter does not project outwardly beyond the outward-facing surface to allow for drilling boreholes for at least hydrocarbon recovery purposes. 

In regards to claim 4, Olsen discloses: wherein the first layer (of at least 302a, 302b, 302c) is at the particulate material has a composition that varies from a radially outward region (as depicted in at least figure 6) bounded by the outward-facing (at least paragraph [0019] introduces “…The MMC tool 100 is generally depicted in FIG. 1 as a fixed-cutter drill bit that may be used in the oil and gas industry to drill wellbores”) and has a greatest concentration of the material, with the concentration decreasing for radially inward layers of the plurality of layers (at least paragraph [0060-0062] introduces “…In some embodiments, the concentration change of the refractory metal component 224 in the hard composite portion 302 may be gradual. In other embodiments, however, the concentration change may be more distinct and thereby resemble layering or localization”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: has a greatest concentration of the material having a Knoop hardness of at least 1000.
Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include for the greatest concentration of the material to have a Knoop hardness of at least 1000 to allow for withstanding high temperature, high pressure downhole environments during wellbore operation(s) to prevent at least malfunctioning and loss of time.

In regards to claim 5, Olsen discloses: wherein the particulate material in the first layer (of at least 302a, 302b, 302c) bounds the surface positionable to contact the conduit wall (at least paragraph [0019] introduces “…The MMC tool 100 is generally depicted in FIG. 1 as a fixed-cutter drill bit that may be used in the oil and gas industry to drill wellbores”) and comprises particulate material having hardness (at least paragraph [0060-0062] introduces “…In some embodiments, the concentration change of the refractory metal component 224 in the hard composite portion 302 may be gradual. In other embodiments, however, the concentration change may be more distinct and thereby resemble layering or localization”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: comprises at least 50wt% of particulate material having a Knoop hardness of at least 1000.
	Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include at least 50wt% of particulate material to have a Knoop hardness of at least 1000 to allow for withstanding high temperature, high pressure downhole environments during wellbore operation(s) to prevent at least malfunctioning and loss of time.

In regards to claim 6, Olsen discloses: wherein the particulate material in first layer (of at least 302a, 302b, 302c) bounds the surface positionable to contact the conduit wall (at least paragraph [0019] introduces “…The MMC tool 100 is generally depicted in FIG. 1 as a fixed-cutter drill bit that may be used in the oil and gas industry to drill wellbores”) and comprises particulate material having hardness, and wherein the particulate material in the second layer (of at least 302a, 302b, 302c) of the support structure attached to the tool body comprises particulate material having hardness (at least paragraph [0060-0062] introduces “…In some embodiments, the concentration change of the refractory metal component 224 in the hard composite portion 302 may be gradual. In other embodiments, however, the concentration change may be more distinct and thereby resemble layering or localization”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: comprises at least 30wt% of particulate material having a Knoop hardness of at least 1300, and wherein the particulate material in the second layer of the support structure attached to the tool body comprises at least 75wt% of particulate material having a Knoop hardness below 800.
	Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


In regards to claim 7, Olsen discloses: wherein the particulate material has a particle size, and wherein the particulate material in the first layer bounds the surface positionable to contact the conduit wall and comprises particles having a dimension of at least 5mm and having a hardness (at least paragraphs [0043-0046] introduces “…The refractory metal component 224 may comprise a refractory metal as powder, particulate, shot, or a combination of any of the foregoing. As used herein, the term "shot" refers to particles having a diameter greater than 4 mm (e.g., greater than 4 mm to 16 mm). As used herein, the term "particulate" refers to particles having a diameter of 250 microns to 4 mm. As used herein, the term "powder" refers to particles having a diameter less than 250 microns (e.g., 0.5 microns to less than 250 microns)”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: wherein at least 80wt% of the particulate material has a particle size not exceeding 1mm, and comprises particles having a dimension and having a Knoop hardness of at least 1300.
	Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include at least 80wt% of the particulate material to have a particle size not exceeding 1mm, and comprises particles having a dimension and having a Knoop hardness of at least 1300 to allow for withstanding high temperature, high pressure downhole environments during wellbore operation(s) to prevent at least malfunctioning and loss of time.

In regards to claim 8, Olsen discloses: wherein the particulate material in the first layer (of at least 302a, 302b, 302c) bounds the surface positionable to contact the conduit wall (at least paragraph [0019] introduces “…The MMC tool 100 is generally depicted in FIG. 1 as a fixed-cutter drill bit that may be used in the oil and gas industry to drill wellbores”) and comprises: particulate material having hardness and a particle size; and particles having a dimension of at least 5mm and having hardness (at least paragraphs [0043-0046] introduces “…The refractory metal component 224 may comprise a refractory metal as powder, particulate, shot, or a combination of any of the foregoing. As used herein, the term "shot" refers to particles having a diameter greater than 4 mm (e.g., greater than 4 mm to 16 mm). As used herein, the term "particulate" refers to particles having a diameter of 250 microns to 4 mm. As used herein, the term "powder" refers to particles having a diameter less than 250 microns (e.g., 0.5 microns to less than 250 microns)”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: comprises: between 50wt% and 95wt% of particulate material having a Knoop hardness of at least 1000 and a particle size not greater than 1 mm; and between 5wt% and 25wt% of particles having a dimension of at least 5mm and having a Knoop hardness of at least 1300.
	Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include between 50wt% and 95wt% of particulate material having a Knoop hardness of at least 1000 and a particle size not greater than 1 mm; and between 5wt% and 25wt% of particles having a dimension of at least 5mm and having a Knoop hardness of at least 1300 to allow for withstanding high temperature, high pressure downhole environments during wellbore operation(s) to prevent at least malfunctioning and loss of time.

In regards to claim 9, Olsen discloses: wherein each cutter comprises a hard faced body of sintered particulate material having hardness at an exposed hard face (at least paragraphs [0042] introduces “…examples of reinforcing particles 222 suitable for use in conjunction with the embodiments described herein may include particles that include, but are not limited to, nitrides, silicon nitrides, boron nitrides, cubic boron nitrides, natural diamonds, synthetic diamonds, cemented carbide, spherical carbides, low-alloy sintered materials, cast carbides, silicon carbides, boron carbides, cubic boron carbides, molybdenum carbides, titanium carbides, tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, iron carbides, tungsten carbide (e.g., macrocrystalline tungsten carbide, cast tungsten carbide, crushed sintered tungsten carbide, carburized tungsten carbide, etc.), any mixture thereof, and any combination thereof. In some embodiments, the reinforcing particles 222 may be coated. For example, by way of non-limiting example, the reinforcing particles 222 may comprise diamond coated with”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: wherein each cutter comprises a hard faced body of sintered particulate material having a Knoop hardness at an exposed hard face which is at least 1500.
	Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


In regards to claim 10, Haugvalstad further discloses: wherein the cutters of each cutter assembly comprise leading cutters partially embedded within the support structure, with their leading faces exposed (as shown in at least figures 16-17).

In regards to claim 11, Haugvalstad further discloses: additional cutters positioned rotationally behind the leading cutters and having radial extremities at the same radial distance from the tool axis as radial extremities of the leading cutters (as shown in at least figures 16-17).

In regards to claim 12, Haugvalstad discloses: A rotary cutting tool (as shown in at least figures 16-19) for enlarging an underground conduit (at least abstract and paragraphs [0011-0014, 0069-0071] introduces “…the hole opener 1500 generally comprises connections 1534, 1536 (e.g., threaded connections) so that the hole opener 1500 may be coupled to adjacent drilling tools that comprise, for example, a drillstring and/or bottom hole assembly (BHA) (not shown)”; “…the blades 1502 shown in FIG. 16 are spiral blades and are generally positioned at substantially equal angular intervals about the perimeter of the tool body so that the hole opener 1500 can enlarge the borehole diameter in operation”), the rotary cutting tool comprising: 
	a plurality of cutter assemblies (comprising at least 700, 1506, 1710) attached to a structure (of at least 104, 1536) of the tool at positions distributed azimuthally around a longitudinal axis of the tool (as shown in at least figures 16-17); 
	wherein: each cutter assembly includes a support structure (at least 520, 1502, 1711) bearing a plurality of cutters with exposed hard cutting surfaces providing the cutters' leading surfaces in a direction of rotation of the tool (at least paragraph [0069-0071] introduces “…For such cutting element placement, the blade's formation-facing surface 1516 would engage the bottom hole (or hole sidewall) in a position between the cutting elements 1506. Thus, the depth of cut features of the present disclosure may be used on such a blade formation-facing surface 1516 to limit the effective depth of cut of cutting elements 1506”); 
	However, Haugvalstad appears to be silent in regards to: the support structure is a body of particulate material infiltrated with a metal binder, the composition of the particulate material varying progressively from a first region of the support structure positionable to contact the conduit wall to a second region of the support structure spaced from the first region; and 
	the first region contains particulate material with Knoop hardness of at least 1000 at a greater concentration than the second region.
	Nonetheless, Olsen discloses: the support structure (at least 302) is a body of particulate material infiltrated with a metal binder, the composition of the particulate (at least 302a, 302b, 302c) of the support structure positionable to contact the conduit wall to a second region (at least 302a, 302b, 302c) of the support structure spaced from the first region (at least abstract and paragraphs [0025-0035] introduces “…Examples of suitable binder materials 232 used to infiltrate the reinforcing particles 222 and the refractory metal component 224 include, but are not limited to, copper, nickel, cobalt, iron, aluminum, molybdenum, chromium, manganese, tin, zinc, lead, silicon, tungsten, boron, phosphorous, gold, silver, palladium, indium, any mixture thereof, any alloy thereof, and any combination thereof”); and 
	the first region contains particulate material with hardness at a greater concentration than the second region (at least abstract introduces “…A metal matrix composite tool that includes a hard composite portion comprising a reinforcement material infiltrated with a binder material, wherein the reinforcement material comprises a refractory metal component dispersed with reinforcing particles, wherein a surface roughness of the reinforcing particles is at least two times greater than the refractory metal component…”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad to include the teachings of Olsen, by modifying the support structure of the rotary cutting tool taught by Haugvalstad to include the support structure to be a body of particulate material infiltrated with a metal binder which also comprises a first and second region, where the first region contains particulate material with hardness at a greater concentration than the second region (at least paragraph [0003]).
	Furthermore, Haugvalstad in view of Olsen appears to be silent in regards to: the first region contains particulate material with Knoop hardness of at least 1000 at a greater concentration than the second region.
Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include the first region to contain particulate material with Knoop hardness of at least 1000 at a greater concentration than the second region to allow for withstanding high temperature, high pressure downhole environments during wellbore operation(s) to prevent at least malfunctioning and loss of time.

In regards to claim 13, Haugvalstad discloses: A rotary cutting tool (as shown in at least figures 16-19) for incorporation into a drill string to enlarge an underground conduit (at least abstract and paragraphs [0011-0014, 0069-0071] introduces “…the hole opener 1500 generally comprises connections 1534, 1536 (e.g., threaded connections) so that the hole opener 1500 may be coupled to adjacent drilling tools that comprise, for example, a drillstring and/or bottom hole assembly (BHA) (not shown)”; “…the blades 1502 shown in FIG. 16 are spiral blades and are generally positioned at substantially equal angular intervals about the perimeter of the tool body so that the hole opener 1500 can enlarge the borehole diameter in operation”), the rotary cutting tool comprising: 
	a tool body (of at least 500) having a longitudinal axis extending between upper and lower ends with connectors (at least 512, 514, as shown in at least figures 18-19) at the upper and lower ends for attaching to the drill string (at least paragraph [0076] introduces “…tool body 510 includes upper 514 and lower 512 connection portions for connecting the tool 500 into a drilling assembly”); and 
	a plurality of cutter assemblies (comprising at least 700, 1506, 1710) attached to the tool body at positions distributed azimuthally around the longitudinal axis (as shown in at least figures 16-19); 
	wherein each cutter assembly comprises a support structure (at least 520, 1502, 1711) bearing a plurality of cutters with exposed hard cutting surfaces providing the cutters' leading surfaces in a direction of rotation of the tool (at least paragraph [0069-0071] introduces “…For such cutting element placement, the blade's formation-facing surface 1516 would engage the bottom hole (or hole sidewall) in a position between the cutting elements 1506. Thus, the depth of cut features of the present disclosure may be used on such a blade formation-facing surface 1516 to limit the effective depth of cut of cutting elements 1506”).
	However, Haugvalstad appears to be silent in regards to: wherein the support structure is a body of a plurality of layers of differing concentrations of particulate 
	Nonetheless, Olsen discloses: wherein the support structure (of at least 302) is a body of a plurality of layers (at least 302a, 302b, 302c) of differing concentrations of particulate materials infiltrated with a metal binder and incorporates a plurality of objects secured therein by the infiltrating binder (at least abstract and paragraphs [0025-0035] introduces “…Examples of suitable binder materials 232 used to infiltrate the reinforcing particles 222 and the refractory metal component 224 include, but are not limited to, copper, nickel, cobalt, iron, aluminum, molybdenum, chromium, manganese, tin, zinc, lead, silicon, tungsten, boron, phosphorous, gold, silver, palladium, indium, any mixture thereof, any alloy thereof, and any combination thereof”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad to include the teachings of Olsen, by modifying the support structure of the rotary cutting tool taught by Haugvalstad to include the support structure to be a body of a plurality of layers of differing concentrations of particulate materials infiltrated with a metal binder and incorporates a plurality of objects secured therein by the infiltrating binder taught by Olsen to allow for forming wellbores, in completing drilled wellbores, and in producing hydrocarbons from completed wellbores (at least paragraph [0003]).

In regards to claim 14, Haugvalstad discloses: wherein the plurality of objects are selected from the cutters, additional cutters positioned circumferentially behind the cutters, pieces of material having varying shape and size and having hardness (as shown in at least figures 16-19). Olsen discloses: having hardness which are partially embedded and partially exposed at a radially outward surface of the body of particulate material, and pieces of material providing smooth lubricious areas in a radially outward surface of the body of particulate material (at least paragraphs [0042] introduces “…examples of reinforcing particles 222 suitable for use in conjunction with the embodiments described herein may include particles that include, but are not limited to, nitrides, silicon nitrides, boron nitrides, cubic boron nitrides, natural diamonds, synthetic diamonds, cemented carbide, spherical carbides, low-alloy sintered materials, cast carbides, silicon carbides, boron carbides, cubic boron carbides, molybdenum carbides, titanium carbides, tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, iron carbides, tungsten carbide (e.g., macrocrystalline tungsten carbide, cast tungsten carbide, crushed sintered tungsten carbide, carburized tungsten carbide, etc.), any mixture thereof, and any combination thereof. In some embodiments, the reinforcing particles 222 may be coated. For example, by way of non-limiting example, the reinforcing particles 222 may comprise diamond coated with”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: having Knoop hardness greater than 1300 which are partially embedded and partially exposed at a radially outward surface of the body of particulate material.
	Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include for having Knoop hardness greater than 1300 which are partially embedded and partially exposed at a radially outward surface of the body of particulate material to allow for withstanding high temperature, high pressure downhole environments during wellbore operation(s) to prevent at least malfunctioning and loss of time.

In regards to claim 15, Haugvalstad discloses: A method of making a rotary cutting tool (as shown in at least figures 16-19) for incorporation into a drill string to enlarge a conduit underground (at least abstract and paragraphs [0011-0014, 0069-0071] introduces “…the hole opener 1500 generally comprises connections 1534, 1536 (e.g., threaded connections) so that the hole opener 1500 may be coupled to adjacent drilling tools that comprise, for example, a drillstring and/or bottom hole assembly (BHA) (not shown)”; “…the blades 1502 shown in FIG. 16 are spiral blades and are generally positioned at substantially equal angular intervals about the perimeter of the tool body so that the hole opener 1500 can enlarge the borehole diameter in operation”), the rotary cutting tool comprising a tool body (of at least 500) having a longitudinal axis extending between upper and lower ends with (at least 512, 514, as shown in at least figures 18-19) at the upper and lower ends for attaching to the drill string (at least paragraph [0076] introduces “…tool body 510 includes upper 514 and lower 512 connection portions for connecting the tool 500 into a drilling assembly”) and further comprising a plurality of cutter assemblies (comprising at least 700, 1506, 1710) attached to the tool body at positions distributed azimuthally around the longitudinal axis of the tool (as shown in at least figures 16-19), the method comprising: 5Application Serial No. 16/071,506Docket. No.: IS15.0258-US-PCTReply to Office Action mailed October 7, 2020
	making a support structure (at least 520, 1502, 1711) for each cutter assembly, the support structure having at least one surface (of at least 520, 1502, 1711) positionable to contact the conduit wall (at least abstract introduces “…A downhole cutting tool for drilling a borehole in an earthen formation may include a tool body having a tool axis and a direction of rotation about the tool axis”), by: 
	attaching a plurality of cutters to the support structure, with exposed hard cutting surfaces providing the cutters' leading surfaces in a direction of rotation of the tool (as shown in at least figures 16-19).
	However, Haugvalstad appears to be silent in regards to: depositing particulate material as a succession of layers of particulate material, wherein at least some layers include particulate material having a Knoop hardness of at least 1000 and at least one layer including particulate material having a hardness of less than 1000; and 
	infiltrating the particulate material with a molten metallic binder.
	Nonetheless, Olsen discloses: depositing particulate material as a succession of layers (at least 302a, 302b, 302c) of particulate material, wherein at least some layers 
	infiltrating the particulate material with a molten metallic binder (at least abstract and paragraphs [0025-0035] introduces “…Examples of suitable binder materials 232 used to infiltrate the reinforcing particles 222 and the refractory metal component 224 include, but are not limited to, copper, nickel, cobalt, iron, aluminum, molybdenum, chromium, manganese, tin, zinc, lead, silicon, tungsten, boron, phosphorous, gold, silver, palladium, indium, any mixture thereof, any alloy thereof, and any combination thereof”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad to include the teachings of Olsen, by modifying the support structure of the rotary cutting tool taught by Haugvalstad to include for a plurality of layers of particulate material infiltrated with a metal binder taught by Olsen to allow for forming wellbores, in completing drilled wellbores, and in producing hydrocarbons from completed wellbores (at least paragraph [0003]).
	Furthermore Haugvalstad in view of Olsen appears to be silent in regards to: depositing particulate material as a succession of layers of particulate material, wherein at least some layers include particulate material having a Knoop hardness of at least 1000 and at least one layer including particulate material having a hardness of less than 1000.
Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include for depositing particulate material as a succession of layers of particulate material, wherein at least some layers include particulate material having a Knoop hardness of at least 1000 and at least one layer including particulate material having a hardness of less than 1000 to allow for withstanding high temperature, high pressure downhole environments during wellbore operation(s) to prevent at least malfunctioning and loss of time.

In regards to claim 16, Olsen discloses: the plurality of layers (at least 302a, 302b, 302c) including: an outer layer including at least a first particulate material with p hardness; an inner layer including at least a second particulate material with hardness; and an intermediate layer including the first particulate material and the second particulate material (at least paragraphs [0042] introduces “…examples of reinforcing particles 222 suitable for use in conjunction with the embodiments described herein may include particles that include, but are not limited to, nitrides, silicon nitrides, boron nitrides, cubic boron nitrides, natural diamonds, synthetic diamonds, cemented carbide, spherical carbides, low-alloy sintered materials, cast carbides, silicon carbides, boron carbides, cubic boron carbides, molybdenum carbides, titanium carbides, tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, iron carbides, tungsten carbide (e.g., macrocrystalline tungsten carbide, cast tungsten carbide, crushed sintered tungsten carbide, carburized tungsten carbide, etc.), any mixture thereof, and any combination thereof. In some embodiments, the reinforcing particles 222 may be coated. For example, by way of non-limiting example, the reinforcing particles 222 may comprise diamond coated with”), a concentration of the first particulate material being less than the outer layer and a concentration of the second particulate material being less than the inner layer (at least abstract introduces “…A metal matrix composite tool that includes a hard composite portion comprising a reinforcement material infiltrated with a binder material, wherein the reinforcement material comprises a refractory metal component dispersed with reinforcing particles, wherein a surface roughness of the reinforcing particles is at least two times greater than the refractory metal component…”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: the plurality of layers including: an outer layer including at least a first particulate material with a Knoop hardness of at least 1000; an inner layer including at least a second particulate material with a Knoop hardness of less than 1000.
Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include for an outer 

In regards to claim 17, Olsen discloses: the first particulate material having hardness, and the second particulate material having hardness (at least paragraphs [0042] introduces “…examples of reinforcing particles 222 suitable for use in conjunction with the embodiments described herein may include particles that include, but are not limited to, nitrides, silicon nitrides, boron nitrides, cubic boron nitrides, natural diamonds, synthetic diamonds, cemented carbide, spherical carbides, low-alloy sintered materials, cast carbides, silicon carbides, boron carbides, cubic boron carbides, molybdenum carbides, titanium carbides, tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, iron carbides, tungsten carbide (e.g., macrocrystalline tungsten carbide, cast tungsten carbide, crushed sintered tungsten carbide, carburized tungsten carbide, etc.), any mixture thereof, and any combination thereof. In some embodiments, the reinforcing particles 222 may be coated. For example, by way of non-limiting example, the reinforcing particles 222 may comprise diamond coated with”).
	However, Haugvalstad in view of Olsen appears to be silent in regards to: the first particulate material having a Knoop hardness between 1300 and 1800, and the second particulate material having a Knoop hardness below 800.
Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Haugvalstad in view of Olsen to include for the first particulate material to have a Knoop hardness between 1300 and 1800, and the second particulate material to have a Knoop hardness below 800 to allow for withstanding high temperature, high pressure downhole environments during wellbore operation(s) to prevent at least malfunctioning and loss of time.

In regards to claim 18, Olsen further discloses: the first particulate material including carbide particles and the second particulate material including steel particles (at least paragraphs [0042 and 0049-0050] introduces “…examples of reinforcing particles 222 suitable for use in conjunction with the embodiments described herein may include particles that include, but are not limited to, nitrides, silicon nitrides, boron nitrides, cubic boron nitrides, natural diamonds, synthetic diamonds, cemented carbide, spherical carbides, low-alloy sintered materials, cast carbides, silicon carbides, boron carbides, cubic boron carbides, molybdenum carbides, titanium carbides, tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, iron carbides, tungsten carbide (e.g., macrocrystalline tungsten carbide, cast tungsten carbide, crushed sintered tungsten carbide, carburized tungsten carbide, etc.), any mixture thereof, and any combination thereof. In some embodiments, the reinforcing particles 222 may be coated. For example, by way of non-limiting example, the reinforcing particles 222 may comprise diamond coated with”; “Example iron-based alloys include steels, stainless steels, carbon steels, austenitic steels, ferritic steels, martensitic steels, precipitation-hardening steels, duplex stainless steels, and hypo-eutectoid steels”).

In regards to claim 19, Olsen further discloses: the intermediate layer including a plurality of intermediate layers progressively decreasing in concentration of the first particulate material from the outer to the inner layer, and progressively decreasing in concentration of the second particulate material from the inner layer to the outer layer (at least abstract introduces “…A metal matrix composite tool that includes a hard composite portion comprising a reinforcement material infiltrated with a binder material, wherein the reinforcement material comprises a refractory metal component dispersed with reinforcing particles, wherein a surface roughness of the reinforcing particles is at least two times greater than the refractory metal component…”).

In regards to claim 20, Haugvalstad further discloses: the plurality of cutter assemblies being configured to selectively move radially relative to the tool body (as shown in at least figures 16-17), wherein the tool body includes steel and at least one layer of the plurality of layers contacts the tool body during selective radial movement and includes steel particulate material (at least paragraphs [0045 and 0055] introduces “ In one or more other embodiments, the body may be machined from a metal block, such as steel, rather than being formed from a matrix).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676